          Case 1:17-cv-05190-AT Document 59 Filed 07/18/19 Page 1 of 1




UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                                                ,,
ONTEL PRODUCTS CORPORATION

                                                   Plaintiff,                17 Civ. 5190 (AT)

                         - against -                                       SATISFACTION OF JUDGMENT

AUTO MALL, et al.

                                                   Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


                    WHEREAS, a judgment was entered in the above action on the 27th day of

November, 2017 in favor of Plaintiff Ontel Products Corporation and against Defendant Yeti

a/k/a Good_ cosmetics in the amount of $50,000, and said judgment having been satisfied, and it

is certified that there are no outstanding executions with any Sheriff or Marshall.

                    THEREFORE, satisfaction of said judgment is hereby acknowledged, and the

Clerk of the Court is hereby authorized and directed to make an entry of the satisfaction on the

docket of said judgment against Defendant Yeti a/k/a Good_cosmetics.


         Dated: July 18, 2019                                Respectfull
         New York, New York


                                                                       BY:



                      NOA~ D. RODMAN
                 Notarr Pu~liq, State of New York
                  R&g1strat10.n ~o 1Ro 62491
                 .Oualif',ed ltl Weltches
              · C~:>rrimlsslon E'xpirq~ ·
